DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
	Claims 11 and 12 is/are objected to because of the following informalities:  
As to claim 11, applicant should amend line 4 to read “representation of the plurality of intake items…” to clarify that the intake items are the same as those previously described in claim 1.  
As to claim 12, applicant should amend line 4 to read “the plurality of intake items…” to clarify that the intake items are the same as those previously described in claim 1.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 10-12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles et al. (US 2014/0039383 A1, cited previously and hereinafter 'Dobbles') in view of Mernoe et al. (US 2005/0245878 A1, hereinafter ‘Mernoe’).
As to claim 1, Dobbles discloses a system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user (see abstract, para 0005), the system 
a glucose monitor (12) for continuously monitoring and determining the user's glucose level (see at least para 0071, 0072, 0126, 0127); 
a user interface device (96 – see para 0210 and Fig. 9; however also points out that receiver 14 and/or the “bolus controller module” described in at least para 0118 can further be interpreted as part of the user interface device) operating a user interface application for displaying representations of user intake items (see paragraphs 0038, 0154, 0185, 0204, 0210 – the examiner is interpreting the application as the program/software upon which the described menu(s) operates); 
a database storing a catalog of input items for display on the user interface application and information with a pre-established relationship between each of a plurality of intake items and a parameter that is related thereto and usable to determine an appropriate change in insulin delivery based upon consumption by the user of each of the plurality of intake items (see para 0185, 0204, 0272; the “parameter related thereto” is an appropriate amount of insulin to deliver based on a certain input/intake item); 
an infusion pump (16) configured to effect a controlled delivery of insulin from a source to the user (para 0157); and 
a programmed processing system (electronics described in at least para 0085, 0143, 0202 and 0204 and parts/software directly associated therewith for electronically storing programming information and controlling the system) operatively associated with the glucose monitor, the user interface device, the database and the infusion pump (see at least Fig. 9, para 0085-0087, 0115, 0118, 0130, 0143, 0202, 0204, 0205, 0272) the programmed processing system being programmed with a baseline insulin delivery program for the user based upon continuously determined glucose levels (see at least para 0012, 0013, 0027, 0028); to calculate insulin to be delivered to the user according to the baseline insulin delivery program (para 0012, 0013, 0185, 0272) and communicate a pump input to the infusion pump correlated to the baseline insulin delivery program to effect insulin delivery in a manner consistent with the baseline insulin delivery program (see at least para 0185, 0187, 0189, 0215, 0272).
the programmed processing system being programmed to allow the user to provide a user input using the user interface application to selectively identify representations of any of the plurality of intake items (see para 0185, 0272).

as an incident of which the related parameters are communicated from the database for processing by the processing system to modify the baseline delivery program and communicate a pump input to the infusion pump correlated to the modified baseline insulin delivery program, to effect insulin delivery in a manner consistent with the modified baseline insulin delivery program and whereby as an incident of the user inputting an identification of one or more of the intake items using the user interface application, the system automatically effects delivery of insulin to the user according to the modified baseline insulin delivery program, instead of the baseline insulin delivery program, determined by the user's consumption of the one or more of the plurality of intake items based upon the pre-established relationship in the database of the inputted identification of the one or more of the intake items and the parameter.
Mernoe discloses a programmed processing system being programmed with a baseline insulin delivery program (see at least para 0030, 0038, 0099 which disclose a controlling means for controlling operation of an actuator according to a programme) and further teaches modifying the baseline delivery program and communicating a pump input to an infusion pump correlated to the modified baseline insulin delivery program, to effect insulin delivery in a manner consistent with the modified baseline insulin delivery program (see para 0040 as well as para 0107 which teaches “Either the controller or the computing unit mounted in the printed circuit 27 may be programmed to react to information regarding actual glucose blood level inputted by the user perhaps together with other information, such as data regarding the timing and constitution of the last meal, to alter the programme of the dispensing flow or dosage to take into consideration this information such that the dispensing device to a certain extent constitutes a closed loop, fuzzy logic, semi-automatic self re-programming insulin dispensing device”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to modify Dobbles in view of Mernoe such that the programmed processing system being configured to allow the user to provide a user input using the user interface application to selectively identify representations of any of the plurality of intake items as an incident of which the related parameters are 

As to claim 4, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 1 as described above. Dobbles further discloses wherein the user interface device is a dedicated device (see Figs. 7A-7B, paragraph 0177-0178 showing a receiver 14 that is specifically designed for use with the rest of Dobbles – also see paragraphs 0036, 0043, 0044 specifically describing a bolus controller module dedicated for use with the rest of Dobbles). 
As to claim 8, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 4 as described above. Dobbles does not expressly recite wherein the user interface device is configured to process the user input to identify the plurality of intake items in response to a voice input from the user. However Dobbles teaches that “A user interface 96 comprises a keyboard 98, speaker 100, vibrator 102, backlight 104, liquid crystal display (LCD) 106, one or more buttons 108, and/or a scroll wheel (not shown). The components that comprise the user interface 96 provide controls to interact with the user…. In some alternative embodiments, a microphone can be provided to allow for voice-activated control” (see para 0210). It would have been obvious to one having ordinary skill in the art, based off the teachings of Dobbles alone, to make it so that the user interface device of Dobbles/Mernoe is configured to generate the user input to identify the plurality of intake items in 
As to claim 10, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 1 as described above. Dobbles further discloses wherein the user interface device has a touch screen through which the user input is effected (see paragraph 0210).
As to claim 11, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 10 as described above. Dobbles further discloses wherein the user interface device is configured to provide pictorial representation of intake items and the user interface device is further configured so that the user input to identify the plurality of intake items can be generated by contacting the touch screen where the pictorial representations of the intake items reside (see para 0272 of Dobbles which recites “In one exemplary embodiment, semi-automated integrated system 10 is configured such that the host can select a bolus constraint associated with a meal, such as by pressing one of a plurality of labeled, pre-programmed buttons or making a selection from a menu. For example, in this embodiment, each button is labeled with an icon of a food (e.g., cereal bowl, sandwich, slice of pizza, ice cream cone) and is associated with an insulin therapy calculated to be sufficient to cover that food (e.g., a meal) on average” (see all of para 0272)).
As to claim 12, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 10 as described above. Dobbles further discloses wherein the user interface device has a catalogued listing of intake items with the related parameters that can be searched through the user interface device (see para 0272 which recites “In one exemplary embodiment, semi-automated integrated system 10 is configured such that the host can select a bolus constraint associated with a meal, such as by pressing one of a plurality of labeled, pre-programmed buttons or making a selection from a menu. For example, in this embodiment, each button is labeled with an icon of a food (e.g., cereal bowl, sandwich, slice of pizza, ice cream cone) and is associated with an insulin therapy calculated to be sufficient to cover that food (e.g., a meal) on average”).



As to claim 19, Dobbles discloses a method of managing administration of insulin to a user, the method comprising: 
providing a system (10; see Fig. 1) for continuously monitoring the user's glucose level comprising: 
a glucose monitor (12) for continuously monitoring and determining the user's glucose level (para 0005, 0071, 0072, 0126, 0127); 
Page 8 of 15AM E00130P00500USa user interface device (96 – see para 0210 and Fig. 9; examiner however also points out that receiver 14 and/or the “bolus controller module” described in at least para 0118 can further be interpreted as part of the user interface device) operating a user interface application for displaying representations of user intake items (see paragraphs 0038, 0154, 0185, 0204, 0210 – the examiner is interpreting the application as the program/software upon which the described menu(s) operates); 
a database storing a catalog of input items for display on the user interface application and information with a pre-established relationship between each of a plurality of intake items and a parameter that is related thereto and usable to determine an appropriate change in insulin delivery based upon consumption by the user of each of the plurality of intake items (see para 0185, 0204, 0272; the “parameter related thereto” is an appropriate amount of insulin to deliver based on a certain input/intake item); 
an infusion pump (16) configured to effect a controlled delivery of insulin from a 
a programmed processing system (electronics described in at least para 0085, 0143, 0202 and 0204 and parts/software directly associated therewith for electronically storing programming information and controlling the system) operatively associated with the glucose monitor, the user interface device, the database and the infusion pump (see at least Fig. 9, para 0085-0087, 0115, 0118, 0130, 0143, 0202, 0204, 0205) and programmed with a baseline insulin delivery program for the user based upon continuously determined glucose levels (see at least para 0012, 0013, 0027, 0028); 
the programmed processing system being programmed to automatically make a calculation of insulin to be delivered to the user according to the baseline insulin delivery program (para 0012, 0013, 0185, 0272); and the programmed processing system being configured to allow the user to provide an input using the user interface application to selectively identify representations of any of the plurality of intake items (para 0185, 0272), whereby as an incident of the user inputting an identification of one or more of the intake items using the user interface application, the system is configured to automatically effect delivery of insulin to the user (see para 0036, 0038, 0040, 0118, 0185, 0272).
Dobbles does not expressly recite the programmed processing system be programmed to make the calculation of insulin to be delivered to the user according to a modified baseline insulin delivery program generated in response to user input data, and the programmed processing system being configured to allow the user to provide an input using the user interface application to selectively identify representations of any of the plurality of intake items as an incident of which the related parameters are communicated from the database for processing by the processing system to modify the baseline delivery program and communicate an input to the infusion pump correlated to Page 9 of 15AM E00130P00500US the modified baseline insulin delivery program to effect insulin delivery in a manner consistent with the modified baseline insulin delivery program, whereby as an incident of the user inputting an identification of one or more of the intake items using the user interface application, the system is configured to automatically effect delivery of insulin to the user according to the modified baseline delivery program determined by the user's consumption of the one or more of the plurality of intake items based upon the pre-established relationship in the database of the inputted identification of the one or more of the intake items and the parameter. 
Either the controller or the computing unit mounted in the printed circuit 27 may be programmed to react to information regarding actual glucose blood level inputted by the user perhaps together with other information, such as data regarding the timing and constitution of the last meal, to alter the programme of the dispensing flow or dosage to take into consideration this information such that the dispensing device to a certain extent constitutes a closed loop, fuzzy logic, semi-automatic self re-programming insulin dispensing device”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to modify Dobbles in view of Mernoe such that the programmed processing system be programmed to make the calculation of insulin to be delivered to the user according to a modified baseline insulin delivery program generated in response to user input data, and the programmed processing system being configured to allow the user to provide an input using the user interface application to selectively identify representations of any of the plurality of intake items as an incident of which the related parameters are communicated from the database for processing by the processing system to modify the baseline delivery program and communicate an input to the infusion pump correlated to Page 9 of 15AM E00130P00500US the modified baseline insulin delivery program to effect insulin delivery in a manner consistent with the modified baseline insulin delivery program, whereby as an incident of the user inputting an identification of one or more of the intake items using the user interface application, the system is configured to automatically effect delivery of insulin to the user according to the modified baseline delivery program determined by the user's consumption of the one or more of the plurality of intake items based upon the pre-established relationship in the database of the inputted identification of the one or more of the intake items and the parameter. One would have been motivated to do so as Mernoe discloses dynamic modification of its program based on user inputs in .

Claims 2-3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles in view of Mernoe, and further in view of Aalto-Setala (US 2009/0209938 A1, cited previously and hereinafter ‘Aalto’).
As to claims 2 and 3, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 1 as described above. Dobbles/Mernoe is silent to wherein the parameter is the quantity of one or more compounds in each of the plurality of intake items and wherein one of the one or more of the compounds is a carbohydrate.
Aalto teaches an apparatus and method for dosing a drug (for example, insulin – see para 0001) and teaches “In an embodiment of the invention the memory of the computer of the device can have a computer program to be executed, with the aid of which the user can input information about the nutrition he or she has consumed. The computer can have a database ready, wherefrom the consumed meal can be chosen, whereby the database has ready information about the nutrition content in question. The computer program can also allow the user to input manually information about his or her consumed nutrition. Possible information, which the computer program according to the invention utilizes to calculate the necessary drug amount may for example be the amount of energy, carbohydrates or fat contained in the food” (para 0096).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dobbles/Mernoe with Aalto such that the parameter is the quantity of one or more compounds in each of the plurality of intake items and wherein one of the one or more of the compounds is a carbohydrate. One would have been motivated to do so since one having ordinary skill in the art would have recognized carbohydrates (and/or other compounds such as fats) as a compound indicative of a user’s nutritional intake which then could be used to update a user’s treatment regimen (see para 0096 of Aalto).

As to claim 9, Dobbles in view of Mernoe and Aalto teaches the system for continuously Possible information, which the computer program according to the invention utilizes to calculate the necessary drug amount may for example be the amount of energy, carbohydrates or fat contained in the food” (para 0096). It would have been obvious to one having ordinary skill in the art based off of Aalto to further modify Dobbles (as already modified above) such that the programmed processing system is configured to process carbohydrates based upon criteria other than a total carbohydrate amount (such as a fat or amount of energy) in arriving at the modified baseline insulin delivery program. One would have been motivated to do so since one having ordinary skill in the art would have recognized that these alternative criteria are also indicative of a user’s nutritional intake and thus could be used to adjust a treatment regimen (see para 0096 of Aalto).
As to claim 16, Dobbles in view of Mernoe teaches the method of continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 15 as described above. Dobbles/Mernoe is silent to wherein the related parameters are a total amount of carbohydrates in each of the certain intake items of the plurality of intake items. Aalto however teaches “Possible information, which the computer program according to the invention utilizes to calculate the necessary drug amount may for example be the amount of energy, carbohydrates or fat contained in the food” (para 0096). It would have been obvious to one having ordinary skill in the art based off of Aalto to modify Dobbles/Mernoe such that the related parameters are a total amount of carbohydrates in each of the certain of the plurality of intake items. One would have been motivated to do so since one having ordinary skill in the art would have recognized carbohydrates (and/or other compounds such as fats) as a compound indicative of a user’s nutritional intake which then could be used to update a user’s treatment regimen (see para 0096 of Aalto).

Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles in view of Mernoe, and further in view of Agrawal et al. (US 2013/0338629 A1, cited in previous office action and hereinafter 'Agrawal').
As to claims 5 and 6, Dobbles in view of Mernoe teaches the system for continuously monitoring a user’s glucose level and automatically managing administration of insulin to the user according to claim 1 as described above.
Dobbles/Mernoe is silent on wherein the user interface device is a non-dedicated, mobile device and wherein the mobile device is a cellular phone that is integrated with the system through the user interface application.
Agrawal discloses a diabetes therapy management systems and teaches “When the user is about to consume a food item, the user provides information to the bolus calculator indicating a food to be consumed and the user's estimated carbohydrate value for that food to be consumed. The bolus calculator, receiving the information regarding the food to be consumed at step 530, may be the computer that was used in the calibration, a separate device (e.g., a PDA, portable computer, mobile phone, etc.), or even integrated into the infusion pump or controller/programmer (that may receive calibration information from a computer used to conduct the calibration of the bolus calculator)” (para 0165).
It would have been obvious to one having ordinary skill in the art to use a device with Dobbles/Mernoe through which the user input to identify the plurality of intake items is generated, wherein the device is a non-dedicated, mobile device and wherein the mobile device is a cellular phone that is integrated with the system through the user interface application based off the teachings of Agrawal above. One would have been motivated to do so in order to provide the user input and thus allow control of a treatment regimen through use of a non-dedicated device such as a cell phone (see para 0165 of Agrawal).

As to claim 17, Dobbles in view of Mernoe teaches the method of claim 15 as described above.
Dobbles/Mernoe is silent on wherein the step of providing to the system the identity of each of the certain intake items of the plurality of intake items comprises providing to the system for continuous monitoring the identity of each of the certain intake items through a mobile device comprising the user interface device.
Agrawal discloses a diabetes therapy management systems and teaches “When the user is about to consume a food item, the user provides information to the bolus calculator indicating a food to be consumed and the user's estimated carbohydrate value for that food to be consumed. The bolus calculator, receiving the information regarding the food to be consumed at step 530, may be the computer that was used in the calibration, a separate device (e.g., a PDA, portable computer, mobile phone, etc.), or even integrated into the infusion pump or controller/programmer (that may receive calibration information from a computer used to conduct the calibration of the bolus calculator)” (para 0165).
It would have been obvious to one having ordinary skill in the art to modify the method of Dobbles/Mernoe such that the step of providing to the system the identity of each of the certain intake items of the plurality of intake items comprises providing to the system for continuous monitoring the identity of each of the certain intake items through a mobile device comprising the user interface device in view of the teachings of Agrawal above so that a user could provide such inputs through an external means such as a mobile phone (i.e. one having ordinary skill in the art would have recognized a mobile device such as a mobile phone as an alternative to other devices such as an integrated device, computer, etc.. – see para 0165 of Agrawal).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles in view of Mernoe, and further in view of Blomquist (US 2008/0172029 A1, cited in previous office action and hereinafter 'Blomquist').
As to claim 7, Dobbles in view of Mernoe teaches the system for continuously monitoring a user's glucose level and automatically managing administration of insulin to the user according to claim 4 as described above.
Dobbles/Mernoe is silent to wherein the user interface device is configured to process the user input to identify the plurality of intake items in response to a key pad entry by the user.
Blomquist discloses a user interface device (all of screen 106, template portion 136, and keypad 124 constituting a user interface device) wherein the user interface device is configured to process a user input to identify a plurality of intake items in response to a key pad entry by the user (see para 0033-0037, 0156, Fig. 2, 12 of Blomquist).
It would have been obvious to one having ordinary skill in the art to modify Dobbles/Mernoe .

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive. 
With regard to:
Dobbles does not disclose or suggest a programmed processing system which is programmed with a baseline insulin delivery program for the user based on continuously determined glucose levels and also programmed to instead use a modified baseline insulin delivery program generated in response to user input data.
From the perspective of a user, the glucose delivery system in Dobbles may appear similar to the system described in the present application. The similarity relates to the user optionally selecting icons with respect to particular food products for a meal. However, the configuration of the claimed system and that in Dobbles are substantially dissimilar in how the devices are programed to use the information. Particularly, the two systems use entirely different programming functionality to determine an insulin delivery program.
The term “bolus” is defined by Dobbles in paragraph [0116] as a single dose of insulin given over a defined period of time calculated to be sufficient to cover an expected rise in blood glucose. A “bolus constraint” is a maximum dose that can be delivered in a prescribed time [0117],
Dobbles describes three types of functionality. These are manual integration (beginning at paragraph [0162]), semi-automated integration (beginning at paragraph [0177]), and automated integration (beginning at paragraph [0187]). In manual integration the user manually determines the amount and time of delivery of insulin. With fully automated integration the system is programmed to determine timing and amount of delivery of glucose. With semi-automated integration there is some interaction with the user in which the integrated components aid the user in calculating the amount, type and time of glucose delivery.
In the rejection the Action focuses on [0272] in Dobbles. This paragraph describes a semi-automated integrated system. With this option the user selects an icon of a food product. This allows the user to indirectly select a bolus constraint for a meal. As noted above, a bolus constraint is defined by Dobbles as the maximum amount that can be delivered. The system then uses a bolus controller module to valuate internally derived data and determine an optimal way to deliver a bolus insulin therapy based on the user selected icon.
Indeed, Dobbles discusses at [0272] that based on the simple user selection of a food product, the dynamic bolus controller module calculates a bolus therapy to adaptively determine “a substantially optimal way... to deliver a bolus insulin therapy...”. The paragraph discusses numerous examples of the possible therapies that can be calculated. There is no discussion of a standard or baseline therapy which is modified. In fact, Dobbles teaches away from such a baseline program.
This is distinct from the claimed invention, which relies on a baseline insulin delivery program for the user. If the user selects a representation of a particular user intake item, then the system will make a calculation of insulin to be delivered and will modify the baseline insulin delivery program. In other words, the system normally operates with the baseline insulin delivery program and will modify this baseline program in response to user input data. Thereafter, the pump operation will be correlated to the modified baseline insulin delivery program to effect insulin delivery.
Thus, with the system defined in Dobbles the user selects the food item which is associated with a bolus constraint. Using the selected bolus constraint, the system of Dobbles then calculates the bolus. As such, a new bolus is dynamically calculated for each meal. This is different from the claimed invention, which uses a baseline program which is selectively modified based on user input.

The applicant here has essentially walked through the operation of Dobbles in a manner that is somewhat consistent with what the examiner pointed out in the previous (and current) 
With regard to:
As acknowledged in the current action, Dobbles does not disclose or suggest any baseline insulin delivery program that is modified by user input. Dobbles either operates entirely with a manually set bolus therapy, a fully automated bolus therapy, or the semi-integrated therapy in which the bolus is determined by the system with user input. As such, each time a user input is selected, a new bolus is determined. There is no baseline program which is modified responsive to user input data.

This is an oversimplification of what the examiner said that Dobbles is silent to. Claims 1 and 19 recite more limitations than the applicant suggests here, and it is a specific combination of these limitations that Dobbles is silent to (see above rejections of claims 1 and 19). 
With regard to:
The action relies on the teachings of Mernoe for the limitations of Dobbles. Applicant disagrees and moreover, submits that the combination is improper.
Mernoe is a wearable insulin delivery device that controls a pump according to a program or specific instructions. Of note, the device does not measure glucose. As such, in its basic form it uses specific instructions based on user or doctor commands. The action relies on [0107] which discusses that information such as glucose blood level entered by the user and data regarding timing and constitution of a meal consumed can be used to alter the program.
More particularly, Mernoe discloses that the device can be programmed to provide a certain number of actuations in a day or based on timing. Indeed, Mernoe could not do more as Mernoe has no inputs available. The sequence of activations could be altered based on input data (not from a sensor) relating to actual glucose levels [0030], This could also be altered by information on the last meal [0107], However, there is no disclosure as to the form of the information. Clearly there is no disclosure of identifying representations of food items.
The action states that Dobbles could be modified to use a baseline delivery program, as in Mernoe, and the baseline delivery program could be modified by user input. The action then argues that the combination is proper because it provides a modified program better suited to the patient’s current situation.
As noted above, there is no baseline program in Dobbles. There is no program that could be modified. To suggest that Dobbles could use such a program based on the teachings of Mernoe would suggest a step backwards from what is disclosed in Dobbles. Dobbles constantly monitors the current situation in order to derive a bolus therapy. Particularly, as noted in paragraph [0272]:

In preferred embodiments, the bolus controller module is configured to substantially continuously (e.g., constantly, automatically, iteratively, periodically, and/or intermittently) receive and evaluate internal data and to iteratively (e.g., automatically, periodically, and/or intermittently) determine an insulin therapy. For example, in some embodiments, the bolus controller module is configured to calculate a bolus therapy (e.g., based on solely the internally derived data) every about 5, 10, 15, 20, 30, 40 or 50-minutes. In some embodiments, the bolus controller module calculates a bolus 

The action suggests that this sophisticated system in Dobbles could be replaced by a baseline program, which is simplistic by comparison, and does not monitor glucose level, and which could be altered by user input.

The examiner disagrees with applicant’s statement that “there is no baseline program in Dobbles”. Nearly all of the limitations taught by Dobbles which concern basal and/or bolus delivery to a patient can be considered part of a baseline program. Furthermore, nowhere did the examiner suggest replacing the system in Dobbles. The examiner suggested modifying the programming of Dobbles in a manner consistent with the claim which would allow for dynamic modification of the existing program of Dobbles. Furthermore the applicant here also seems to imply that because Mernoe does not monitor glucose and because Mernoe is “simplistic by comparison”, that the examiner was also suggesting to make Dobbles more simplistic and to stop Dobbles from monitoring glucose. This is simply not the case. If anything, the modifications to Dobbles in view of Mernoe would make Dobbles more sophisticated/advanced.
With regard to:
As noted in the MPEP at 2143.01.VI, “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious, (citation omitted).” Changing from a system which continuously and iteratively determines a bolus therapy to one which uses a predefined number of activations per day, as in Mernoe, certainly changes the principle of operation of Dobbles. Thus, the combination is improper.
At its most fundamental level, Dobbles is directed to monitoring glucose and delivering insulin [0001 ]. It uses an automated methodology for continuously determining a new bolus therapy, which may rely on user input in a semi-automatic configuration. Mernoe does not monitor glucose but rather is a delivery device using a defined program which can be altered based on user input of data. Dobbles periodically and continuously determines a new bolus therapy based on actual conditions, and occasional user input if it is provided. One skilled in the art would not consider it an improvement to replace this with a program consisting of a predefined sequence of activations. That is directly contrary to the teachings of Dobbles.
No combination of the references discloses a programed processing system programmed to deliver insulin according to a baseline insulin delivery program and to modify the baseline insulin delivery program responsive to the user inputting an identification of one or more of intake items using a user interface application, the system automatically effecting delivery of insulin to the user according to the modified baseline delivery program, instead of the baseline insulin delivery program, determined by the user’s consumption of the one or more of the plurality of intake items based upon the pre- established relationship in the database of the inputted identification of the one or more of the intake items and the parameter.
Because Dobbles and Mernoe together do not disclose each and every limitation of the claim there is no obviousness. No proper combination of the references suggests the use of a baseline insulin delivery program which is modified responsive to user input.
As such, the invention defined by independent claim 1 is not obvious.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783